IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs August 30, 2011

          JAMES G. WATSON v. HOWARD CARLTON, WARDEN

                 Appeal from the Criminal Court for Johnson County
                          No. 5583   Robert Cupp, Judge


                No. E2011-00288-CCA-R3-HC - Filed October 11, 2011


The petitioner, James G. Watson, appeals the Johnson County Criminal Court’s dismissal of
his petition for writ of habeas corpus, arguing that he failed to receive statutorily mandated
pretrial jail and good behavior credits toward his sentences, which rendered his confinement
illegal. Following our review, we affirm the summary dismissal of the petition.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which T HOMAS T. W OODALL and
J OHN E VERETT W ILLIAMS, JJ., joined.

James G. Watson, Mountain City, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Rachel West Harmon, Assistant
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                          FACTS

       The record in this case is somewhat involved and confusing. It appears, however, that
the petitioner pled guilty in the Knox County Criminal Court on November 16, 2001, to two
counts of aggravated assault in case numbers 73369 and 73370; one count of theft in case
number 70142B; and one count of felony reckless endangerment in case number 72970.
Pursuant to his guilty plea agreement, he was sentenced to an effective term of six years in
the Department of Correction, which was suspended to supervised probation. His probation
was later revoked, however, and his original sentences reinstated. In the trial court’s order
of revocation, the petitioner was “credited with 300 days jail credit[.]”
      On May 11, 2006, the petitioner pled guilty in the Knox County Criminal Court in
case numbers 81851A and 82272 to two counts of aggravated burglary in exchange for
concurrent sentences of six years as a Range I offender for each conviction, to be served
concurrently with the “revocation [the petitioner was] presently serving.”

        On June 9, 2009, the petitioner filed a “Motion to Correct Clerical Mistake” in case
numbers 70142B, 81851A, and 82272. Among other things, he alleged that his pretrial jail
credits had been miscalculated and that he had been erroneously listed as a Range II offender
on the judgment forms in case numbers 81851A and 82272. After a hearing, the trial court
entered an order on August 6, 2009, granting the motion by giving the petitioner an
additional five days of jail credit. The court also entered amended judgments that reflected
the correct offender classification and the pretrial jail credits.

        The petitioner later filed a second motion to correct clerical mistake in which he
alleged that he had not been awarded his pretrial good behavior credits to which he was
entitled pursuant to Tennessee Code Annotated section 41-21-236(e)(2). The petitioner
asserted that, had the proper jail credits been added to his sentence, he should have been
awarded a total of 323 days of pretrial jail credit. On September 16, 2009, the trial court
dismissed the motion, finding that “[a]fter a thorough search of all records, . . . [the
petitioner] has received all jail credit” to which he was entitled.

       On February 16, 2010, the petitioner filed the petition for writ of habeas corpus at
issue in this case, alleging that his sentences were illegal and void because they failed to
include the correct pretrial and good time jail credits mandated by Tennessee Code
Annotated sections 40-23-101 and 41-21-236. Specifically, he asserted that he was entitled
to 323 days of jail credit, plus an additional 80 days of good behavior credit, which were not
reflected in the judgments. In support of his petition, he attached copies of partially illegible
TOMIS reports. The petitioner additionally asserted that the Uniform Administrative
Procedure Act was “an ineffective solution” to his “pre-trial credit deficiency” because the
face of his judgments lacked “any reference to the months of credit” he was owed.

       On December 20, 2010, the habeas court dismissed the petition on the basis that the
petitioner had failed to prove that he was entitled to any omitted pretrial jail credits. The
court further found that whether the petitioner was entitled to good time credits was not
cognizable in a petition for writ of habeas corpus. This appeal followed.

                                         ANALYSIS

    Whether the petitioner is entitled to habeas corpus relief is a question of law.
Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007); Hart v. State, 21 S.W.3d 901, 903

                                               -2-
(Tenn. 2000). As such, our review is de novo with no presumption of correctness given to
the trial court’s findings and conclusions. Id.

        It is well-established in Tennessee that the remedy provided by a writ of habeas corpus
is limited in scope and may only be invoked where the judgment is void or the petitioner’s
term of imprisonment has expired. Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007);
State v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000); State v. Davenport, 980 S.W.2d 407, 409
(Tenn. Crim. App. 1998). A void, as opposed to a voidable, judgment is “one that is facially
invalid because the court did not have the statutory authority to render such judgment.”
Summers, 212 S.W.3d at 256 (citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998)).
A petitioner bears the burden of establishing a void judgment or illegal confinement by a
preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).
Furthermore, when “a habeas corpus petition fails to establish that a judgment is void, a trial
court may dismiss the petition without a hearing.” Summers, 212 S.W.3d at 260 (citing
Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005)).

        We agree with the habeas court that the petitioner failed to establish by a
preponderance of the evidence that he is entitled to habeas corpus relief. A trial court is
required to award a defendant credit for any time spent in jail awaiting trial or pending an
appeal, see Tenn. Code Ann. § 40-23-101(c), and this court has, in limited circumstances,
granted a petition for writ of habeas corpus when it was clear from the record that the trial
court failed to award proper pretrial jail credits. See, e.g., Leslie Paul Hatfield v. Jim
Morrow, Warden, No. E2009-01127-CCA-R3-HC, 2010 WL 1486903, at *3 (Tenn. Crim.
App. Apr. 14, 2010); Mark Grimes v. Tony Parker, Warden, No. W2007-00169-CCA-R3-
HC, 2008 WL 141129, at *3 (Tenn. Crim. App. Jan. 14, 2008); see also State v. Henry, 946
S.W.2d 833, 834 (Tenn. Crim. App. 1997) (recognizing that although “generally, once an
inmate is in the custody of DOC, the proper avenue to address sentence reduction credits is
through the Administrative Procedures Act,” the trial court is in the best position to calculate
pretrial jail credits “[a]fter a reversal and remand from an appellate court”).

        Such is not the case here, however. The petitioner filed two separate motions to
correct clerical mistakes in the trial court, which resulted in a hearing, the entry of amended
judgments, and the award of an additional five days of jail credit. The petitioner has not
submitted anything to show that he was not awarded all the pretrial jail credit to which he is
entitled. As we have previously explained, TOMIS reports are insufficient to establish a
claim for habeas corpus relief:

               To satisfy the procedural requirements for habeas corpus relief and to
       avert a summary dismissal, the petitioner must make the enumerated showings
       “with pertinent documents from the record of the underlying proceedings.”

                                              -3-
       Summers, 212 S.W.3d at 262. Thus, a petitioner who claims entitlement to
       habeas corpus relief from a sentence rendered illegal by the trial court’s failure
       to award mandatory pretrial jail credits must exhibit to his petition sufficient
       documentation from the record to establish that he is indeed entitled to pretrial
       jail credit under Code section 40-23-101 as indicated above and that the trial
       court erroneously failed to award it. Summers clearly requires that documents
       supporting a claim for habeas corpus relief must come from the record of the
       underlying proceedings. Summers, 212 S.W.3d at 262. Because TOMIS
       reports are generated by the Department of Correction following an inmate’s
       transfer to prison, they would not be considered a part of the record of the
       underlying proceedings. In consequence, a TOMIS report cannot be used to
       establish a claim for habeas corpus relief. Any disagreement regarding the
       information in TOMIS reports should be addressed via the Uniform
       Administrative Procedures Act.

Tucker v. Morrow, 335 S.W.3d 116, 123-24 (Tenn. Crim. App. 2009).

       Moreover, because the grant or denial of sentence reduction or “good time” credits
“lies solely within the discretion of the warden of the institution wherein the inmate is
incarcerated,” claims regarding their miscalculation “are not cognizable in a habeas corpus
petition, which is available only to contest a void judgment.” Id. at 122.

                                      CONCLUSION

      We conclude that the petitioner’s allegations do not entitle him to habeas corpus relief.
Accordingly, we affirm the summary dismissal of his petition for writ of habeas corpus.




                                                    _________________________________
                                                    ALAN E. GLENN, JUDGE




                                              -4-